Case 3:19-cv-00813-REP Document 50 Filed 05/29/20 Page 1 of 1 PageID# 2334




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division




CHMURA ECONOMICS &
ANALYTICS,LLC,

                       Plaintiff/Counterclaim
                       Defendant,                           Case No.3:19-cv-813-REP




RICHARD LOMBARDO,

                       Defendant/Counterclaim
                       Plaintiff.


                                           ORDER


       Upon consideration of the Parties' Joint Motion (the "Motion") to Continue Pretrial

Deadlines, and for good cause shown, it is hereby Ordered that the Motion is GRANTED. It is

hereby ORDERED that the Final Pretrial Conference previously scheduled for June 24, 2020 is

hereby CONTINUED until further Order. It is further ORDERED that all pretrial filing deadlines

calculated based on the previously designated dates of the trial and Final Pretrial Conference are

likewise CONTINUED until further Order, except that the Parties shall complete briefing on any

motions already pending in accordance with the normal timelines set forth in the Local Rules and

all prior Orders in this matter.

       IT IS SO ORDERED.


Date: May .2^2020
                                                                    /s/

                                                    Robert E. Payne
                                                    Senior United States District Judge
